Case 1:17-cv-01452-NLH-AMD Document 81 Filed 09/14/20 Page 1 of 3 PageID: 1528



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     THE ESTATE OF RICHARD BARD            1:17-cv-01452-NLH-AMD
     and DANA GERMAN-BUNTON, as
     administrator ad-prosequendum         MEMORANDUM OPINION & ORDER
     of THE ESTATE OF RICHARD
     BARD,

                    Plaintiffs,

          v.

     CITY OF VINELAND POLICE
     OFFICER CHRISTOPHER PUGLISI,

                    Defendant.


 APPEARANCES:

 SOLOMON MORDECHAI RADNER
 EXCOLO LAW PLLC
 26700 LAHSER ROAD
 SUITE 401
 SOUTHFIELD, MI 48033

 CONRAD J. BENEDETTO
 LAW OFFICES OF CONRAD J. BENEDETTO
 1233 HADDONFIELD-BERLIN ROAD
 SUITE 1
 VOORHEES, NJ 08043

      On behalf of Plaintiffs

 A. MICHAEL BARKER
 TODD J. GELFAND
 BARKER, GELFAND & JAMES
 LINWOOD GREENE
 210 NEW ROAD
 SUITE 12
 LINWOOD, NJ 08221

      On behalf of Defendant
Case 1:17-cv-01452-NLH-AMD Document 81 Filed 09/14/20 Page 2 of 3 PageID: 1529



 HILLMAN, District Judge

      WHEREAS, this matter concerns claims by Plaintiff, Dana

 German-Bunton, the mother of Richard Bard, the decedent, arising

 out of the shooting death of Bard by Defendant City of Vineland

 police officer Christopher Puglisi; and

      WHEREAS, Plaintiff’s third amended complaint asserts a

 claim of excessive force against Puglisi in violation of the

 Fourth Amendment of the U.S. Constitution and New Jersey Civil

 Rights Act, N.J.S.A. 10:6–2(c) (Docket No. 51); 1 and

      WHEREAS, currently pending is Puglisi’s motion for summary

 judgment (Docket No. 77); but

      WHEREAS, on August 21, 2020, counsel for Plaintiff filed a

 motion to withdraw as Plaintiff’s attorney in this matter

 (Docket No. 79); and

      WHEREAS, in counsel’s motion he relates, “Throughout

 litigation on this case, a significant breakdown of the attorney

 client relationship has arisen making withdrawal of the

 undersigned necessary.” (Docket No. 79 at 2); and

      WHEREAS, counsel’s motion is set before the Magistrate

 Judge, and a telephonic hearing on the motion is scheduled for

 September 24, 2020 (Docket No. 80);

      Therefore,


 1 For a detailed recitation of the procedural history of this
 case, see Docket No. 44.
                                      2
Case 1:17-cv-01452-NLH-AMD Document 81 Filed 09/14/20 Page 3 of 3 PageID: 1530



      IT IS on this        14th       day of    September     , 2020

      ORDERED that Defendant’s motion for summary judgment [77]

 be, and the same hereby is, DENIED WITHOUT PREJUDICE; and it is

 further

      ORDERED that Court will provide further direction regarding

 Defendant’s summary judgment motion after the Magistrate Judge

 has resolved Plaintiff’s counsel’s motion to withdraw.




                                             s/ Noel L. Hillman
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      3
